Citation Nr: 0828238	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-31 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
degenerative disc disease and degenerative joint disease of 
the cervical spine, currently rated 10 percent disabling.  

2.  Entitlement to an increased (compensable) rating for 
right knee disability.

3.  Entitlement to an increased (compensable) rating for left 
knee disability.

4.  Entitlement to an increased (compensable) rating for left 
shoulder strain, status post dislocation.

5.  Entitlement to an increased (compensable) rating for 
degenerative disc disease and scoliosis of the thoracic spine 
with lumbosacral strain.

6.  Entitlement to an increased (compensable) rating for 
hepatitis C with mild liver fibrosis.

7.  Entitlement to an increased (compensable) rating for scar 
of the right chin.

8.  Entitlement to an increased (compensable) rating for 
eczema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to August 
2005.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision from 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

When a veteran appeals to the Board, he "will be accorded 
full right to representation in all stages of an appeal by a 
recognized organization, attorney, agent, or other authorized 
person."  38 C.F.R. § 20.600.  If a veteran appoints a 
representative, VA is to give the representative an 
opportunity to execute a VA Form 646, Statement of Accredited 
Representative in Appealed Case, prior to certification of 
the appeal to the Board "in all instances."  VA Adjudication 
Procedure Manual M21-1MR, Part I, Chapter 5, Section F 
(August 19, 2005) (formerly M21-1, Part IV, para. 8.29).  In 
March 2008, the veteran appointed the Disabled American 
Veterans as his representative, and the veteran's 
representative noted that the veteran underwent treatment in 
January 2006 regarding the disabilities at issue.  These 
claims must be remanded to obtain these medical records and 
afford the veteran's representative an opportunity to execute 
a VA Form 646. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. § 5103 (West 
2002) and 38 C.F.R. § 3.159, with respect 
to the claim on appeal.

2.  Request from Dr. Omega F. Elmore, 
copies of all records related to the 
veteran's medical treatment regarding the 
disabilities at issue from January 1, 
2006, to the present.

3.  Readjudicate the claims on appeal.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

4.  Finally, make a request to the 
Disabled American Veterans for the 
submission of a VA Form 646.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007)

